            Case 2:20-cv-02425-MTL--JFM Document 8 Filed 12/23/20 Page 1 of 5




        1   WO                                                                                    MDR

        2
        3
        4
        5
        6                      IN THE UNITED STATES DISTRICT COURT
        7                            FOR THE DISTRICT OF ARIZONA
        8
        9   Dino Bennetti,                                  No. CV 20-02425-PHX-MTL (JFM)
       10                        Plaintiff,
       11   v.                                              ORDER TO SHOW CAUSE
       12
            Assistant Attorney General Lucy Rand,
       13   et al.,
       14
                                 Defendants.
       15
       16
       17         On December 16, 2020, Plaintiff Dino Bennetti, who is confined in the Arizona
       18   State Prison Complex-Lewis in Buckeye, Arizona, filed a pro se civil rights Complaint
       19   pursuant to 42 U.S.C. § 1983, an Application to Proceed In Forma Pauperis, a Motion for
       20   Temporary Restraining Order, and a Motion for Preliminary Injunction. Because it appears
       21   Plaintiff has at least “three strikes” under 28 U.S.C. § 1915(g), the Court will permit
       22   Plaintiff an opportunity to show cause why the dismissals of his prior lawsuits should not
       23   prevent him from proceeding in forma pauperis in this action.1
       24
       25
                  1
                      The Court will rule on Plaintiff’s Motion for Temporary Restraining Order and
            Motion for Preliminary Injunction Counsel only if Plaintiff either pays the filing and
       26   administrative fees or persuades the Court that § 1915(g) does not preclude Plaintiff’s in
            forma pauperis status. However, in the interest of justice, the Court has reviewed the
       27   Motion for Temporary Restraining Order and Motion for Preliminary Injunction only to
            determine whether a temporary restraining order is appropriate at this point
       28   notwithstanding the apparent preclusion of Plaintiff’s in forma pauperis status. The Court,
            in its discretion, concludes that a temporary restraining order is not appropriate because
            there is no valid reason for proceeding ex parte at this point. See American Can Co. v.
JDDL
            Case 2:20-cv-02425-MTL--JFM Document 8 Filed 12/23/20 Page 2 of 5




        1   I.     “Three Strikes Provision” of 28 U.S.C. § 1915(g)
        2          A prisoner may not bring a civil action or appeal a civil judgment in forma pauperis
        3   (“IFP”) if:
        4                 the prisoner has, on 3 or more prior occasions, while
                          incarcerated or detained in any facility, brought an action or
        5                 appeal in a court of the United States that was dismissed on the
        6                 grounds that it is frivolous, malicious, or fails to state a claim
                          upon which relief may be granted, unless the prisoner is under
        7                 imminent danger of serious physical injury.
        8   28 U.S.C. § 1915(g).
        9          “[Section] 1915(g) should be used to deny a prisoner’s IFP status only when, after
       10   careful evaluation of the order dismissing an action, and other relevant information, the
       11   district court determines that the action was dismissed because it was frivolous, malicious
       12   or failed to state a claim.” Andrews v. King, 398 F.3d 1113, 1121 (9th Cir. 2005). “In
       13   some instances, the district court docket records may be sufficient to show that a prior
       14   dismissal satisfies at least one of the criteria under § 1915(g) and therefore counts as a
       15   strike.” Id. at 1120.
       16          It appears at least three of Plaintiff’s prior actions or appeals qualify as “strikes”
       17   under § 1915(g):
       18                 (1)       Bennetti v. Coleman, CV 19-05021-PHX-DGC (JFM) (D.
       19                           Ariz.) (October 4, 2019 Order dismissing First Amended
                                    Complaint for failure to state a claim, and November 19, 2019
       20                           Judgment of dismissal with prejudice after Plaintiff failed to
                                    file a second amended complaint);
       21
       22                 (2)       Bennetti v. Ryan, CV 18-00108-PHX-DGC (JFM) (D. Ariz.)
                                    (February 6, 2018 Order dismissing Complaint for failure to
       23                           state a claim and Judgment of dismissal with prejudice); and
       24
                          (3)       Bennetti v. Ryan, CV 12-01754-PHX-FJM (SPL) (D. Ariz.)
       25                           (April 2, 2013 Order dismissing First Amended Complaint for
                                    failure to state a claim, and May 20, 2013 Judgment of
       26
       27   Mansukhani, 742 F.2d 314, 321 (7th Cir. 1984) (district court abused its discretion in
            granting ex parte temporary restraining order “when there was no valid reason for
       28   proceeding ex parte and by disregarding the strict procedural requirements of Fed. R. Civ.
            P. 65(b) for the issuance of such ex parte orders”); Adobe Systems, Inc. v. South Sun
            Products, Inc., 187 F.R.D. 636 (S.D. Cal. 1999).

JDDL
                                                          -2-
            Case 2:20-cv-02425-MTL--JFM Document 8 Filed 12/23/20 Page 3 of 5




        1                         dismissal with prejudice after Plaintiff failed to file a second
                                  amended complaint).
        2
        3   II.      Imminent Danger
        4            A plaintiff who has three or more strikes may not bring a civil action without
        5   complete prepayment of the $350.00 filing fee and $52.00 administrative fee unless he is
        6   in imminent danger of serious physical injury. 28 U.S.C. § 1915(g). To meet the
        7   “imminent danger” requirement, the “threat or prison condition [must be] real and
        8   proximate,” Ciarpaglini v. Saini, 352 F.3d 328, 330 (7th Cir. 2003) (quoting Lewis v.
        9   Sullivan, 279 F.3d 526, 531 (7th Cir. 2002)), and the allegations must be “specific or
       10   credible.” Kinnell v. Graves, 265 F.3d 1125, 1128 (10th Cir. 2001). “[T]he exception
       11   applies if the complaint makes a plausible allegation that the prisoner faced ‘imminent
       12   danger of serious physical injury’ at the time of filing.” Andrews v. Cervantes, 493 F.3d
       13   1047, 1055 (9th Cir. 2007) (quoting § 1915(g)). Moreover, although a court considering a
       14   motion to proceed in forma pauperis, “should not attempt to evaluate the seriousness of a
       15   plaintiff’s claims[, . . . ] it has never been the rule that courts must blindly accept a
       16   prisoner’s allegations of imminent danger.” Taylor v. Watkins, 623 F.3d 483, 485 (7th Cir.
       17   2010).
       18            “[T]he availability of the [imminent danger] exception turns on the conditions a
       19   prisoner faced at the time the complaint was filed, not some earlier or later time.” Andrews,
       20   493 F.3d at 1053. Claims concerning an “imminent danger of serious physical injury”
       21   cannot be triggered solely by complaints of past abuse. See Ashley v. Dilworth, 147 F.3d
       22   715, 717 (8th Cir. 1998); Luedtke v. Bertrand, 32 F. Supp. 2d 1074, 1077 (E.D. Wis. 1999).
       23            In his Complaint, Plaintiff alleges he has been retaliated against because he was
       24   transferred to a prison different than the one to which he was supposed to be transferred,
       25   his placement in that prison imposes an atypical and significant hardship, 2 and he is being
       26
                     2
       27            Plaintiff claims that if he had been transferred to the proper prison, he would have
            been able to use the phone three times a week, spend $100 a week at the commissary,
       28   recreate for two hours three times a week, clean his cell three times per week, and go to the
            law library. In contrast, at the facility where he is currently confined, he can only use the
            phone once a week; spend $40 per week at the commissary, where the items are

JDDL
                                                        -3-
            Case 2:20-cv-02425-MTL--JFM Document 8 Filed 12/23/20 Page 4 of 5




        1   denied access to the courts. These allegations do not show that Plaintiff is in imminent
        2   danger of serious physical injury.
        3   III.      Order to Show Cause
        4             “[O]nce a prisoner has been placed on notice of the potential disqualification under
        5   § 1915(g) . . . , the prisoner bears the ultimate burden of persuading the court that § 1915(g)
        6   does not preclude IFP status.” Andrews, 398 F.3d at 1120. This Order serves as notice of
        7   Plaintiff’s potential disqualification under § 1915(g). The Court will permit Plaintiff an
        8   opportunity to show cause in writing why the dismissals of his prior lawsuits and appeal
        9   do not preclude his in forma pauperis status under § 1915(g). Plaintiff’s response to this
       10   Order shall be limited to this issue and must be filed within 30 days of the date this Order
       11   is filed. Alternatively, Plaintiff may submit the $402.00 filing and administrative fees
       12   within 30 days of the date this Order is filed.
       13             If Plaintiff fails to timely respond to this Order or fails to persuade the Court that
       14   § 1915(g) does not preclude his in forma pauperis status, Plaintiff’s Application to Proceed
       15   will be denied, and the Complaint and this action will be dismissed without prejudice
       16   pursuant to § 1915(g). In that event, if Plaintiff wishes to reassert these claims in the future,
       17   he must prepay the entire $402.00 filing and administrative fees when he files his action.
       18   IV.       Warnings
       19             A.     Address Changes
       20             Plaintiff must file and serve a notice of a change of address in accordance with Rule
       21   83.3(d) of the Local Rules of Civil Procedure. Plaintiff must not include a motion for other
       22   relief with a notice of change of address. Failure to comply may result in dismissal of this
       23   action.
       24             B.     Possible Dismissal
       25             If Plaintiff fails to timely comply with every provision of this Order, including these
       26   warnings, the Court may dismiss this action without further notice. See Ferdik v. Bonzelet,
       27
       28   “regulated”; recreate for one hour three times a week; shower only three times per week;
            and have “regulated” access to the law library.

JDDL
                                                           -4-
            Case 2:20-cv-02425-MTL--JFM Document 8 Filed 12/23/20 Page 5 of 5




        1   963 F.2d 1258, 1260-61 (9th Cir. 1992) (a district court may dismiss an action for failure
        2   to comply with any order of the Court).
        3   IT IS ORDERED:
        4          (1)    Plaintiff is ORDERED TO SHOW CAUSE, in writing, within 30 days of
        5   the date this Order is filed, why the dismissals of his prior actions or appeals do not preclude
        6   his in forma pauperis status under § 1915(g). Plaintiff’s written response shall be limited
        7   to this issue only.
        8          (2)    If Plaintiff fails to either pay the $350.00 filing fee and $52.00 administrative
        9   fee or file a response to this Order to Show Cause within 30 days of the date this Order is
       10   filed, the Clerk of Court must enter a judgment of dismissal of this action without further
       11   notice to Plaintiff and without prejudice to Plaintiff filing a complaint in a new case
       12   accompanied by prepayment of the full $402.00 filing and administrative fees and must
       13   deny any pending unrelated motions as moot.
       14          Dated this 23rd day of December, 2020.
       15
       16
       17
       18
       19
       20
       21
       22
       23
       24
       25
       26
       27
       28


JDDL
                                                         -5-
